         Case 1:20-cv-01132-JDB Document 53 Filed 11/02/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NAACP LEGAL DEFENSE &
 EDUCATIONAL FUND, INC.,
         Plaintiff,
                 v.                                       Civil Action No. 20-1132 (JDB)
 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,
 et al.,
         Defendants.



                                            ORDER

       The Court has determined that the Presidential Commission on Law Enforcement and the

Administration of Justice (“Commission”) is subject to the Federal Advisory Committee Act

(“FACA”) and that defendants violated several of FACA’s requirements. See Oct. 1, 2020 Mem.

Op. [ECF No. 45]. Specifically, the Commission and its officers violated FACA by failing to file

a charter with the required entities and provide timely notice of each meeting in the Federal

Register, and Attorney General William P. Barr violated FACA by failing to select a designated

federal officer for the Commission and failing to ensure the Commission’s membership is fairly

balanced in terms of the points of view represented and the functions to be performed. The Court

noted that “[t]he Commission’s function is to improve policing, including relations between law

enforcement and the communities they protect. Yet the Commission does not include a single

member who represents elements of those communities, rather than law enforcement.” Id. at 42.

And the Court was “hard pressed to think of a starker example of non-compliance with FACA’s

fair balance requirement than a commission charged with examining broad issues of policing in

today’s America that is composed entirely of past and present law enforcement officials.” Id.


                                               1
          Case 1:20-cv-01132-JDB Document 53 Filed 11/02/20 Page 2 of 4




       Having found clear violations of FACA, the Court granted plaintiff’s motion for summary

judgment, issued a declaratory judgment, ordered defendants to comply with FACA, temporarily

halted Commission proceedings, and temporarily enjoined defendants from releasing any report

or recommendations produced by the Commission. See Oct. 1, 2020 Order [ECF No. 44]. The

Court also directed the parties to file supplemental briefing and proposed orders as to further

injunctive relief. Id. This Order, which takes that briefing into account, overrides the Court’s

previous Order and includes all operative relief in this case.

       Upon consideration of the parties’ proposed remedial orders and supporting briefs, and the

entire record herein, and for the reasons stated in the accompanying Memorandum Opinion and

the Court’s October 1, 2020 Memorandum Opinion, it is hereby

       ORDERED, ADJUDGED, and DECLARED that the Commission is an advisory

committee subject to the requirements of FACA and is not exempt from FACA under 2 U.S.C.

§ 1534(b); that the Commission has violated FACA by failing to file a charter with the necessary

entities, as required by 5 U.S.C. app. 2 § 9(c) and 41 C.F.R. § 102-3.70(a), and by failing to provide

timely notice of each meeting in the Federal Register, as required by 5 U.S.C. app. 2 § 10(a)(2)

and 41 C.F.R. § 102-3.150(a); and that Attorney General William P. Barr has violated FACA by

failing to select a designated federal officer for the Commission, as required by 5 U.S.C. app. 2

§ 10(e) and 41 C.F.R. § 102-3.120, and by failing to ensure the Commission’s membership is fairly

balanced in terms of the points of view represented and the functions to be performed, as required

by 5 U.S.C. app. 2 § 5(b)(2); it is further

       ORDERED that defendants are enjoined from publishing, releasing, or transmitting any

unrestricted copy of all, or a portion, of any report produced by the Commission, either in hardcopy

or any other written or electronic media, unless they first comply with FACA’s provisions as



                                                  2
           Case 1:20-cv-01132-JDB Document 53 Filed 11/02/20 Page 3 of 4




follows:

   (1) The Commission and its officers shall file a charter with the Attorney General, the relevant

       standing committees of the U.S. Senate and of the U.S. House of Representatives, the

       Library of Congress, and the Committee Management Secretariat of the General Services

       Administration, pursuant to 5 U.S.C. app. 2 § 9(c) and 41 C.F.R. § 102-3.70(a).

   (2) The Commission and its officers shall provide notice of any future meeting in the Federal

       Register at least fifteen days before the meeting is held, pursuant to 5 U.S.C. app. 2

       § 10(a)(2) and 41 C.F.R. § 102-3.150(a).

   (3) The Attorney General shall designate a federal officer or employee who must be employed

       with the federal government either full-time or permanent part-time to be the designated

       federal officer for the Commission, pursuant to 5 U.S.C. app. 2 § 10(e) and 41 C.F.R.

       § 102-3.120.

   (4) The Attorney General shall take steps necessary to ensure the membership of the

       Commission is fairly balanced in terms of the points of view represented and the functions

       to be performed, consistent with 5 U.S.C. app. 2 § 5(b)(2), 41 C.F.R. § 102-3.60(b)(3), and

       41 C.F.R. § 102-3, subpt. B, app. A. The Attorney General shall also ensure that new

       members have the opportunity to meaningfully participate in the Commission’s work.

       It is further ORDERED that if defendants publish, release, or transmit any copy of all, or

a portion, of any report produced by the Commission (or refer to the Commission’s

recommendations), either in hardcopy or any other written or electronic media, without first

satisfying the requirements of FACA as detailed above, then defendants must include the following

statement (in at least the same size print as the rest of the text) near the beginning of the report or

reference:



                                                  3
          Case 1:20-cv-01132-JDB Document 53 Filed 11/02/20 Page 4 of 4




       Although the Commission which prepared this Report was subject to the Federal Advisory
       Committee Act (“FACA”), 5 U.S.C. app. 2, a United States District Court judge has found
       that the Department of Justice (“DOJ”) and the Commission’s officers violated FACA in
       forming and operating the Commission. In particular, DOJ and the Commission did not
       comply with FACA’s requirements to ensure the Commission’s membership is fairly
       balanced in terms of the points of view represented, file a charter, select a designated
       federal officer, or provide timely notice of meetings in the Federal Register. For additional
       detail, the remedial order of the United States District Court that issued this decision is
       attached to the Commission’s Report.

       It is further ORDERED that, by not later than November 16, 2020, the parties shall submit

a joint status report that addresses compliance with this Order and provides a proposal (or separate

proposals, if they cannot agree) for further proceedings concerning plaintiff’s claims that were not

resolved on summary judgment.

       SO ORDERED.



                                                                               /s/
                                                                         JOHN D. BATES
                                                                Senior United States District Judge
Dated: November 2, 2020




                                                 4
